

116 HR 8347 IH: Shell Company Abuse Act
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8347IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2020Mr. Rouda (for himself, Mr. Allred, and Mr. Levin of Michigan) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the establishment of a corporation to conceal election contributions and donations by foreign nationals.1.Short titleThis Act may be cited as the Shell Company Abuse Act.2.Prohibition(a)In generalChapter 29 of title 18, United States Code, is amended by adding at the end the following:612.Establishment of corporation to conceal election contributions and donations by foreign nationals(a)OffenseIt shall be unlawful for an owner, officer, attorney, or incorporation agent of a corporation, company, or other entity to establish or use the corporation, company, or other entity with the intent to conceal an activity of a foreign national (as defined in section 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121)) prohibited under such section 319.(b)PenaltyAny person who violates subsection (a) shall be imprisoned for not more than 5 years, fined under this title, or both..(b)Table of sectionsThe table of sections for chapter 29 of title 18, United States Code, is amended by inserting after the item relating to section 611 the following:612. Establishment of corporation to conceal election contributions and donations by foreign nationals..